18-2774
    Wang v. Garland
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A205 222 165
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 2nd day of April, two thousand twenty-one.

    PRESENT:
             JON O. NEWMAN,
             REENA RAGGI,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    YANQING WANG,
             Petitioner,

                      v.                                         18-2774
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent. 1
    _____________________________________

    FOR PETITIONER:                   Stuart Altman, Law Office of
                                      Stuart Altman, New York, NY.

    FOR RESPONDENT:                   Brian Boynton, Acting Assistant
                                      Attorney General; Kohsei Ugumori,
                                      Senior Litigation Counsel; Nehal
                                      H. Kamani, Trial Attorney, Office

    1The Clerk of Court is respectfully directed to amend the caption as set forth
    above.
                                of Immigration Litigation, United
                                States Department of Justice,
                                Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Yanqing Wang, a native and citizen of the

People’s Republic of China, seeks review of a decision of the

BIA affirming an Immigration Judge’s (“IJ”) denial of Wang’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).                  In re Yanqing

Wang, No. A205 222 165 (B.I.A. Sept. 7, 2018), aff’g No. A205

222 165 (Immig. Ct. N.Y.C. Apr. 14, 2017).                    We assume the

parties’ familiarity with the underlying facts and procedural

history.

    Under    the   circumstances,          we   have   reviewed      the   IJ’s

decision    as   supplemented    by       the   BIA.    See    Yan    Chen   v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).                   The applicable

standards of review are well established.                      See 8 U.S.C.

§ 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

(2d Cir. 2018).

    “Considering the totality of the circumstances, and all
                                      2
relevant factors, a trier of fact may base a credibility

determination on the demeanor, candor, or responsiveness of

the applicant or witness, the inherent plausibility of the

applicant’s or witness’s account, the consistency between the

applicant’s or witness’s written and oral statements . . . ,

the internal consistency of each such statement . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim, or any other

relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii); see also

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163–64 (2d Cir. 2008).

“We defer . . . to an IJ’s credibility determination unless,

from the totality of the circumstances, it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”     Xiu Xia Lin, 534 F.3d at 167; accord Hong Fei Gao,

891 F.3d at 76.       Substantial evidence supports the agency’s

determination that Wang was not credible as to her claim that

family     planning    officials   forced   her   to     terminate   a

pregnancy.

       The IJ reasonably found that Wang gave the impression

that her testimony was based on a memorized script rather

than       on    actual      experience.           See       8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d
                                   3
77, 81 n.1 (2d Cir. 2005).        This finding is supported by the

record, which shows that Wang gave concise testimony on direct

examination that closely tracked her written statement, but

that she became evasive on cross-examination when asked about

her earlier application for a U.S. student visa.              Further,

this line of questioning revealed that Wang attempted to

travel to the United States before her alleged pregnancy and

forced abortion, which conflicted with her written statement

and earlier testimony that she decided to leave China as a

result of being forced to terminate her pregnancy.             See Li

Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

2006) (“We can be still more confident in our review of

observations about an applicant’s demeanor where, as here,

they    are   supported   by   specific   examples   of   inconsistent

testimony.”).

       Not discernable from the written transcript is the IJ’s

stated observation that Wang testified about the alleged

persecution she suffered with a flat affect and no change in

facial expressions.       Because “the IJ’s ability to observe

[Wang’s] demeanor place[d] h[im] in the best position to

evaluate whether apparent problems in [Wang’s] testimony

suggest[ed] a lack of credibility,” we afford “particular
                                   4
deference” to that finding.                Jin Chen v. U.S. Dep’t of

Justice, 426 F.3d 104, 113 (2d Cir. 2005).

       The agency also reasonably relied on the inconsistency

between Wang’s testimony that she had been forced to have an

abortion and her medical records from her son’s birth in the

United States, which state that she had been pregnant only

once    and     had    never   had    an    abortion.      See     8 U.S.C.

§ 1158(b)(1)(B)(iii).          The IJ was not compelled to credit

Wang’s explanation for the discrepancy.            See Majidi, 430 F.3d

at 80 (“A petitioner must do more than offer a plausible

explanation for his inconsistent statements to secure relief;

he must demonstrate that a reasonable fact-finder would be

compelled to credit his testimony.” (internal quotations

omitted)).

       Having    questioned     Wang’s      credibility,     the    agency

reasonably relied further on her failure to rehabilitate her

testimony       with   reliable      corroborating      evidence.      “An

applicant’s failure to corroborate his or her testimony may

bear on credibility, because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

that has already been called into question.”                Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                   The agency
                                      5
reasonably declined to credit a letter from Wang’s mother

because it was unsworn and written by an interested witness

who was not available for cross-examination.                     See Y.C. v.

Holder, 741 F.3d 324, 334 (2d Cir. 2013).                  Further, the IJ

reasonably afforded limited weight to the medical record of

Wang’s abortion because it was a handwritten booklet easily

subject to alteration, and it did not reflect that family

planning officials were involved or that the abortion was

involuntary.       See id. at 332 (“We generally defer to the

agency’s    evaluation     of    the       weight   to    be    afforded   an

applicant's documentary evidence.”).

    Given    the    demeanor,     inconsistency,         and    corroboration

findings, the agency’s adverse credibility determination is

supported    by      substantial           evidence.           See   8 U.S.C.

§ 1158(b)(1)(B)(iii).       Contrary to Wang’s contention, that

determination      is   dispositive        of   asylum,    withholding     of

removal, and CAT relief insofar as those claims were based on

Wang’s assertion that family planning officials forced her to

terminate a pregnancy.          See Paul v. Gonzales, 444 F.3d 148,

156–57 (2d Cir. 2006).          Wang does not separately challenge

the agency’s conclusion that she did not establish a well-

founded fear of future persecution based on possible future
                                       6
pregnancies.    There is no merit to Wang’s contention that the

IJ’s      findings   underlying       the   adverse   credibility

determination demonstrate bias because those findings are

supported by the record.

       For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe,
                             Clerk of Court




                                  7